DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 8 – the claim refers to “the first operational amplifier” and “the second operational amplifier” which were introduced in claim 7.  It appears this claim should depend instead from claim 7, which also includes numbered resistors lower than ‘seventh’, ‘eighth’, and ‘ninth’.  If this was changed to depend from claim 7, this rejection would be overcome.  If the dependency for claim 2 is correct, applicant should make clear how the first and second operational amplifiers connected to the rest of the circuitry (such as the inputs of the operational amplifiers).
In regard to claim 9, applicant is bringing in the circuit of claim 1, but then states “an output live live”, “an output neutral line”, “a controller”, and “two sample voltages”, but all of these were already introduced in claim 1, therefore, it is unclear if this is referring to those elements in claim 1 or these are referring to second elements of all of these.  This should be made clear.
It is recommend Applicant claim instead:
A detection method for determining an insulation state of a two-way on-board charger[[,]] using the insulation detection circuit according to claim 1, the output live line and [[an]] the output neutral line of the inverter circuit, respectively; and determining an insulation state of the two-way on-board charger by [[a]] the controller according to the output by the two sampling circuits.
Claim 10 is rejected because it depends from claim 9, and, thus has the same problems as described above – it is recommended as to each method step it is pointed to what structure is responsible for that step and that that structure is a part of the insulation detection circuit, for example, “performing bias processing on the divided voltage by using a bias circuit of the insulation detection circuit”.  [[Though it is noted that if claim 3 was rewritten in independent form and claim 8 depended from that claim, the proper language would be “the bias circuit”]].  If Applicant has any questions, they are welcome to reach out to the Examiner for assistance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hackl et al. (US Publication 2015/0255976) in view of Galin et al. (US Publication 2018/0201142).
In regard to claims 1 and 9, Hackl et al. discloses an insulation detection circuit/method comprising, a first capacitor connected between an output live line and a ground line of the circuit (figure 1 [which is the only figure] Ce1 is located between the bottom ground line and live line L1), and a second capacitor connected between an output neutral line and the ground line of the circuit (Ce2 located between the bottom ground line and L2 which is known in the art to be considered the neutral line in an alternating current system – see paragraph 48), and further comprising a live line sampling circuit and a neutral line sampling circuit correspondingly connected with the output live line and the output neutral line of the inverter circuit (paragraphs 21-22 as well as further description of gathering voltage and current values in paragraphs 40 and 41, monitoring device detects values of the circuit parameters including coupling circuits 6 and 8 – see paragraph 48), and a controller connected with the live line sampling circuit and the neutral line sampling circuit, wherein the controller determines an insulation state of the two-way on-board charger according to sampling voltages respectively output by the two sampling circuits (monitoring circuit 4 – see paragraph 48 as well as abstract and paragraphs 16-17 as to how the insulation state/insulation resistance is detected and a possible shutdown happens).
Hackl et al. lacks specifically wherein the insulation is detected for a two-way on board charger, wherein the circuit includes an inverter circuit and wherein the capacitors are ‘Y’ capacitors (noting Hackl et al. does not specifically disclose the type of capacitor).
Galin et al. discloses wherein an electric vehicle (EV) charger (a two way on board charger) is monitored for a ground fault (which is what happens when insulation deteriorates) and wherein the inverter is connected to the EV charger (paragraph 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Hackl et al. to include wherein the device under test is used to test an EV charger, such that the device under test will have to have an inverter to convert the DC current to an AC current to be tested as disclosed by Galin et al. in order to increase the functionality of the system of Hackl et al. which would then be able to test multiple similar type systems for ground/insulation faults.  
	[[Hackl et al. as modified by Galin et al. still lacks wherein the capacitors are specifically Y capacitors.]]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Hackl et al. as modified to include Y-capacitors as they are common capacitor types and are known in the art to enhance electrical and mechanical reliability, thus would be effective in their coupling to ground to help reduce noise in the detection system.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hackl et al. (US Publication 2015/0255976) in view of Galin et al. (US Publication 2018/0201142) as applied to claim 1 above, and further in view of Itten et al. (US Publication 2008/0084215).
In regard to claim 2, Hackl et al. as modified lacks specifically wherein a summing circuit is provided among the controller, the live line sampling circuit and the neutral line sampling circuit and configured to perform summing processing on the two sampling voltages and output a summed voltage; and the controller determines an insulation state of the two-way on-board charger according to the summed voltage.
Itten et al. discloses monitoring the insulation in inverter applications, wherein the voltage of the sums using voltage dividers are summed for two different phase taps (see figure 9 and paragraph 114) in order to provide a detection of an insulation fault.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Hackl et al. as modified to include having a summing circuit on both lines and using the values to detect an insulation fault as taught by Itten et al. in order to increase the quality of the monitoring so that the values are less prone to disturbance (see paragraph 13 and abstract).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 3, the prior art does not teach or render obvious wherein the live line sampling circuit and the neutral line sampling circuit have the same circuit structure, and each comprises a voltage dividing circuit, a bias power source, a bias circuit, and an impedance matching circuit, wherein: the voltage dividing circuit is connected with the output live line or the output neutral line, and configured to proportionally reduce voltages to output a divided voltage; the bias circuit is connected between an output terminal of the voltage dividing circuit and the bias power source and configured to bias the divided voltage; and the impedance matching circuit is connected with the output terminal of the voltage dividing circuit, and configured to perform impedance matching and output a sampling voltage and in the combination as claimed.
Claims 4-7 further limit claims 3 and would thus be allowable if claim 3 was rewritten in independent form (noting that while there are 112 rejections above to claim 8 and 10, claim 8 likely should depend from claim 7 which would then have it grouped in this group, while claim 10 is similar to claim 3 so would be considered allowable if the claim was written to overcome the 35 U.S.C. 112 rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Pieler et al. (US Publication 2016/0315461) insulating monitoring device having voltage monitoring where a live line is grounded through a capacitor and the neutral line is grounded through a capacitor.  Spesser (US Publication 2016/0226284) discloses a method and apparatus for electrically charging an AC power supply system.  Carletti (US 2015/0226779) discloses a system for ground fault detection included in electric vehicle battery chargers.  Brown et al. (US Publication 2011/0320056) discloses electric vehicle supply equipment with a grounding monitor, having lines L1 and L2, wherein L1 is the live line and L2 is the neutral line.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896